Citation Nr: 9919122	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  95-38 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
September 1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for an 
orthopedic condition of the back.  In a May 1997 decision, 
the Board determined that new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for a back disability.  Therefore, the claim will 
be addressed as that listed on the front page of this 
decision.  

In March 1997, the veteran testified before the undersigned 
Board member at a hearing at the RO in Chicago, Illinois.  
The veteran's representative has raised the issue of service 
connection for a back disorder on a secondary basis. This 
issue is referred to the RO for appropriate consideration.


FINDING OF FACT

The claim for service connection for a back disorder is not 
plausible. 


CONCLUSION OF LAW

The claim for service connection for a back disorder is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 




 
REASONS AND BASES FOR FINDING AND CONCLUSION


I.  General laws and Regulations

Service connection may be established for a disability 
resulting from personal injury sustained or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury sustained or disease contracted in the line 
of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  The Board notes that if a disorder is a specified 
chronic disease, service connection may be granted if it is 
manifested to a degree of 10 percent within the presumptive 
period following separation from service; the presumptive 
period for arthritis is one year.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id. 

The initial question which must be answered in this case, 
however, is whether the veteran has presented evidence of a 
well grounded claim for service connection for a back 
disorder.  The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) "if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.  

II.  Factual Background

The veteran contends that he has a back disorder as a result 
of lifting shipping supplies during service, that he did not 
have any back disorder prior to service, that he was 
hospitalized for his back on four occasions during service 
and that he was discharged from service as a result of his 
back.  He maintains that shortly after service in October 
1945, he sought treatment for his back from a private 
physician and that he had been issued a back brace.

Service medical records reflects that a December 1943 
enlistment examination is negative for any objective findings 
or history relating to a low back disorder.  In mid-August 
1944, the veteran was admitted to the hospital with 
complaints of headaches, dizzy spells and a back ache.  At 
that time, the veteran reported that he had seen a private 
physician who had issued him a sacrolumbral belt.  The 
veteran related that prior to service, he had worked as a 
maintenance man but that he had to quit as a result of his 
back.  He reported having had lumbar backache for the 
previous eight to nine years.  Upon examination in 1944, 
there was no evidence of any back pathology.  The veteran was 
diagnosed as having psychoneurosis situational to 
constitutional psychopathic state, inadequate personality.  
In late August 1944, the veteran appeared before a Medical 
Board and was diagnosed as having constitutional psychopathic 
state, inadequate personality which had existed piror to 
service and had not been aggravated by service.  A diagnosis 
with respect to the veteran's low back was not entered at 
that time.  In September 1944, the veteran was discharged 
from service. 

The first post-service evidence of a back disorder was in 
September 1945, when the veteran was seen by a private 
physician, David S. Levy, M.D..  A review of that report 
reflects that the veteran had been issued a lumbosacral belt 
and that he diagnosed as having a "bad sacro-iliac sprain."  

An October 1945 VA examination reflects that the veteran 
reported having injured his back nine years previously, in 
either 1935 or 1936, as a result of lifting heavy objects.  
He felt that his back disorder had been aggravated by 
service.  The veteran complained of having back pain which 
changed with the weather.  It was noted that the veteran was 
employed at a dairy factory.  The veteran was diagnosed as 
having moderate chronic lumbosacral sprain. 

In a November 1945 rating decision, the RO determined that 
the veteran's lumbosacral strain was a psychosomatic 
manifestation of a psychoneurosis, service connection for 
which was granted.  

An October 1946 VA treatment report reflects that the veteran 
reported having a low back ache over the previous seven or 
eight years.  Previous X-rays of the lumbar spine, performed 
nine months to one year previously, were noted to have been 
negative.  A diagnosis with respect to the low back was not 
entered at that time.  

An August 1975 VA examination report reflects that the 
veteran's claims file was made available to the examiner 
prior to the examination.  The veteran gave a history of 
always having a hurt low back.  He reported that he could not 
easily or freely bend to pick up objects on the ground, run 
or walk fast and that it was difficult to get up from bed 
after he had laid down.  The veteran stated that he had 
sprained his back prior to service in 1936 after lifting a 
heavy object.  Since that time, he had had back pain.  During 
service, the veteran indicated that he was hospitalized for 
his back on four occasions. The veteran was diagnosed as 
having a chronic sprain of the lumbosacral spine.  

VA orthopedic and general medical examination reports, dated 
in September 1994, reflect that the veteran reported having 
injured his back while loading a ship during service, that he 
was initially treated with heat and that he had worn a steel 
back brace for the previous seven or eight years.  The 
veteran indicated that he no longer took aspirin or wore the 
back brace, but that he took hot baths.  The veteran stated 
that his back pain occurred when he bent over, lifted objects 
or when he operated a vacuum cleaner.  The veteran was noted 
to have been able to stand erect and walk as far as he 
desired.  He was diagnosed as having degenerative joint 
disease of the lumbosacral spine with some limitation of 
motion and low back pain.  

During a March 1997 hearing before a traveling section of the 
Board at the RO in Chicago, Illinois, the veteran testified 
that he had injured his back lifting and loading shipping 
supplies, that he had been hospitalized for his back on four 
occasions during service and that shortly after he was 
discharged from service in October 1945, he had sought 
treatment for his back from a private physician.

A December 1998 VA examination report reflects that the 
veteran's service records were reviewed by the examiner and 
that they showed that the veteran was discharged from service 
as a result of a psychiatric disorder, that he reported 
having injured his back on a ship during service and that X-
rays and an examination of the back at that time were found 
to have been normal.  The examiner further noted that when 
the veteran was examined after service in 1945, he was 
diagnosed as having chronic lumbar strain.  At that time, he 
reported that he had initially injured his back prior to 
service in 1935 and that it had increased as a result of 
lifting heavy items during service.  The veteran reported 
having worked at a gas station over the previous years and 
that he had remained very active at work.  For the previous 
eighteen years, the veteran stated that he had worn a lumbar 
corset for his back pain, which was localized in the low back 
and did not radiate.  The veteran reported taking occasional 
Motrin for the pain, which occurred primarily in the morning 
and evening.  The examiner noted that further questioning was 
difficult because the veteran did not remember many details 
and could not describe any further how his back limited his 
activities.  The veteran was diagnosed as having degenerative 
disc disease and facet arthritis of the lumbar spine, which 
the examiner felt was more likely than not related to the 
veteran's age and previous active physical occupation.  The 
examiner further commented that despite the in-service 
complaints of back pain in 1944 and the diagnosis of a 
chronic ligament strain in 1945, there were no other records 
which indicated a continuing pattern of medical care to the 
veteran's back.  Finally, the examiner concluded that there 
was no significant evidence that the veteran's current 
disability had its onset in service or that a preexisting 
back condition had increased in severity during service. 

III.  Analysis

Initially, the Board would observe that service-connection is 
currently in effect for psychoneurosis manifested by 
psychosomatic back pain.  The veteran has alleged, however, 
that he is entitled to service connection for a back disorder 
as a result of lifting heavy objects aboard ship during 
service.  While the Board recognizes the veteran's 
contention, the Board is of the opinion that service 
connection is not warranted for a back disability.  In 
reaching the foregoing conclusion, the Board notes that a 
review of the service medical records reflect complaints of a 
back ache and also indicate a pre-service history of back 
pain, however, no history or diagnosis of back problems was 
indicated on the veteran's December 1943 service entrance 
examination.  Therefore, the veteran was presumed to be in 
sound condition at service entrance.  Contrary to the 
veteran's assertion that he had been discharged from service 
as result of a back disorder, a review of the service medical 
records reflects that an August 1944 Medical Board determined 
that the veteran was unfit for service as a result of a 
personality disorder.  Indeed, no pathology with respect to 
the back was noted at that time. 

While the veteran was examined by VA in October 1945, within 
a year of discharge from service and was found to have had 
chronic lumbosacral sprain, there is no objective evidence of 
arthritis of the lumbar spine manifested to a degree of 10 
percent or more in order to award service connection pursuant 
to 38 C.F.R. §§ 3.307, 3.309 (1998).  Additionally, the VA 
examiner in December 1998 concluded that there was no 
significant evidence that the veteran's degenerative disc 
disease and facet arthritis of the lumbar spine had its onset 
during service or that any pre-existing back disorder 
increased in severity during service.  In this regard, the 
examiner determined that the veteran's current back disorder 
was more likely than not a result of the veteran's age and 
previous employment in a physical occupation.  In light of 
the foregoing medical opinion, service connection for a low 
back disorder is not warranted on a direct basis in 
accordance with 38 C.F.R. § 3.303 (1998).  Finally, despite 
the veteran's assertion that he has sought continuos 
treatment for his low back since discharge from service, the 
VA examiner indicated that while the veteran had complaints 
with respect to his back during service in 1944 and was 
diagnosed as having chronic ligament strain in October 1945, 
there were no other records to indicate a continuing pattern 
of medical care to the veteran's back (a review of the 
medical evidence of record reflects that after 1945, the 
veteran was seen for complaints of low back pain on one 
occasion in 1946 and did not receive any additional medical 
treatment for his spine until 1975 and then 1994.  Thus, 
continuity of symptomatology with respect to the low back has 
not been demonstrated and service connection is not warranted 
in accordance with 38 C.F.R. § 3.303(b); see Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

The Board notes that the veteran and his wife have submitted 
numerous statements in support of the veteran's claim; but, 
as a lay person, they are not qualified to establish a 
medical diagnosis or show a medical etiology merely by their 
own assertions, as such matters require medical expertise.  
Grottveit, supra.  The Board therefore concludes that without 
the requisite competent medical evidence attributing the 
veteran's current back disorder to service or showing that 
any preexisting back disorder was aggravated by service, the 
claim for service connection for such disability is not well 
grounded and must be denied.  Caluza, supra.

As to the foregoing claim of entitlement to service 
connection for a back disorder, the Board recognizes that the 
RO denied the veteran's claim on the merits in a January 1999 
Supplemental Statement of the Case, while the Board has 
concluded that the claim is not well-grounded.  However, the 
United States Court of Veterans Appeals has held that "when 
an RO does not specifically address the question whether a 
claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the 
veteran solely from the omission of the well-grounded 
analysis." See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
Furthermore, the Board views its discussion as sufficient to 
inform the veteran of the elements necessary to submit a 
well-grounded claim of entitlement to service connection for 
the claimed disorder, and the reasons why his current claim 
is inadequate.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1996).







ORDER

Evidence of a well grounded claim of entitlement to service 
connection for a back disorder not having been submitted, the 
appeal is denied.



__________________________
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

